DETAILED ACTION
Response to Amendment
The amendment filed on 01/13/2022 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 2014/0240379) in view of Hekstra (U.S. Pub. No. 2016/0049129).
As to claim 1, Jeong teaches a method of controlling a screen of an electronic device (controlling the screen of the device shown in fig. 1), wherein the electronic device comprises at least one multiplexing function region (the display having pixels PX has at least one multiplexing function region 142 covering three columns of pixels R, G, and B) and at least one single function region (display 110 has a plurality of function regions wherein there is at least one single region controlled by one demultiplexer 142 having three columns of R, G, and B pixels, Fig. 1); and 

the method comprising:
controlling (controlling by a signal controller 150/250) the at least one multiplexing function region to be in a first state (applying the CLA signal, Fig. 9) when the electronic device receives a startup instruction of the function module (the controller 250 outputs a CLA signal when a startup instruction of signal R is outputted by the function module, wherein during the period Tw the R signal is outputted), so that the function module transmits a signal through the at least one multiplexing function region (when the function module outputs an R signal, the signal CLA is also applied, therefore as can be seen in figures 9 and 8, the signal R is outputted to the pixels when the transistors M11 is ON and the signal R is transmitted via DO[s-1] electrode),
Controlling the at least one multiplexing function region to be in a display state as the same as the at least one single function region (the multiplexing function region 142 to be in a display state, which is when the green sub-pixels is emitting as shown in Fig. 9 to the portion of the display region that corresponds to the multiplexer 142) when the startup instruction of the function module is not received (when the startup instruction of CLA is not received in the second half of the Tw period, the display is still emitting the green signal to the data lines because a control signal of CLB is received by the multiplexers 142; therefore, the display pixels are emitting a green light).

Hekstra teaches the electronic device comprises the screen (the electronic device shown in Fig. 9 has a display screen 37 as a protection board, and a function module (32), disposed below the screen (the function module 32 is arranged below the display screen 37).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display screen and display module of Hekstra to the display device of Jeong because to provide a display apparatus whereby the maximum time constant from the control line to the multiplexer can be reduced, so as to enhance the display quality and efficiency, [0008].
As to claim 3, Jeong teaches when the startup instruction of the function module is received (receiving signals R, G, and B as shown in Fig. 5A), the method further comprises:
controlling a peripheral region of the at least one multiplexing function region to display a prompt signal (as can be seen in figures 5A and 6, when the signals R, G, and B are applied the peripheral region shown as pixels R on the left most section and pixel B on the right most section receive signals when the control signals CLA and CLB are applied to the multiplexer).
As to claim 4, Jeong teaches an area of the at least one multiplexing function region is greater than or equal to an area of an orthographic projection of the function module on the screen (as can be seen in Fig. 6, the multiplexing function region 140 
As to claim 9, Jeong teaches the at least one multiplexing function region is located at an edge (the multiplexing function region 140 is arranged on an edge),
Jeong does not teach the screen,
Hekstra teaches function region is located at an edge of the screen (the function region 32 is arranged on an edge of the screen 37, Fig. 9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display screen and display module of Hekstra to the display device of Jeong because to provide a display apparatus whereby the maximum time constant from the control line to the multiplexer can be reduced, so as to enhance the display quality and efficiency, [0008].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 2014/0240379) in view of Hekstra (U.S. Pub. No. 2016/0049129), and further in view of Xing (U.S. Pub. No. 2021/0097913).
As to claim 5, Jeong and Hekstra teach the limitations of claim 1,
Jeong and Hekstra do not teach a sub-function,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Hekstra because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].
As to claim 6, Jeong and Hekstra teach the limitations of claim 1,
Jeong and Hekstra do not teach a sub-function,
Xing teaches the at least one multiplexing function region (multiplexing function regions 2) and sub-function module (sub-function regions 3) have a plurality of multiplexing function regions (there are a plurality of function regions 2, Fig. 4) and sub-function modules (there are a plurality of function regions 3), and the multiplexing function regions are in one-to-one correspondence with the sub-function modules (as can be seen in Fig. 4, each multiplexing region 2 is in a one to one with the sub-function region 3).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Hekstra because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].

As to claim 7, Jeong and Hekstra teach the limitations of claim 1,
Jeong and Hekstra do not teach a sub-function,
Xing teaches the function module (1) comprises at least two sub-function modules (Fig. 4, there are at least two sub-function modules 2), and the sub-function modules all correspond to the at least one multiplexing function region (the sub-function modules 2 correspond to two multiplexing function region 3, wherein the two are in a one-to-one arrangement).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Mizuno because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].
As to claim 8, Jeong and Hekstra teach the limitations of claim 1,
Jeong and Hekstra do not teach a sub-function,
Xing teaches the at least one sub-function module comprises one of a camera assembly, a sensor assembly, a fingerprint recognition module, a speaker, and a receiver (the sub-function module 3 is a receiver wherein it receives the signals Start and CLK, Fig. 4).
.
Claims 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 2014/0240379) in view of Hekstra (U.S. Pub. No. 2016/0049129), and further in view of Chu (U.S. Pub. No. 2020/0118518).
As to claim 10, Jeong teaches an electronic device (electronic device of Fig. 1), comprising a controller (150) and, the controller (150) used to implement a method of controlling a screen of the electronic device (controlling the display by receiving external input data and generate signals to control different components of the display device, [0065], lines 1-7 and [0066], lines 1-6): 
controlling (controlling by a signal controller 150/250) at least one multiplexing function region to be in a first state (applying the CLA signal, Fig. 9) when the electronic device receives a startup instruction of a function module (the controller 250 outputs a CLA signal when a startup instruction of signal R is outputted by the function module, wherein during the period Tw the R signal is outputted), so that the function module transmits a signal through the at least one multiplexing function region (when the function module outputs an R signal, the signal CLA is also applied, therefore as can be seen in figures 9 and 8, the signal R is outputted to the pixels when the transistors M11 is ON and the signal R is transmitted via DO[s-1] electrode); and

the electronic device further comprising: the screen comprising the at least one multiplexing function region (the screen having pixels PX has a multiplexing function region 142); and the at least one single function region (display 110 has a plurality of function regions wherein there is at least one single region controlled by one demultiplexer 142 having three columns of R, G, and B pixels, Fig. 1);
the function module (130), wherein a location of the function module corresponds to a location of the at least one multiplexing function region (the data driver is located above the multiplexing function region 140).
Jeong does not teach a screen,
Hekstra teaches the electronic device comprises a screen (the electronic device shown in Fig. 9 has a display screen 37 as a protection board, and a function module (32), disposed below the screen (the function module 32 is arranged below the display screen 37).

Jeong and Hekstra do not teach a storage device,
Chu teaches a storage device, the storage device used for storing instructions, the controller (100) used for executing the instructions to implement a method of controlling a screen ([0030], lines 1-5 and [0123], lines 1-6).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the storage medium of Chu to the display device of Jeong as modified by Hekstra because perform the configuration information setting, [0030], lines 4-5.
As to claim 12, Jeong teaches when the startup instruction of the function module is received (receiving signals R, G, and B as shown in Fig. 5A), the method further comprises:
controlling a peripheral region of the at least one multiplexing function region to display a prompt signal (as can be seen in figures 5A and 6, when the signals R, G, and B are applied the peripheral region shown as pixels R on the left most section and pixel B on the right most section receive signals when the control signals CLA and CLB are applied to the multiplexer).
As to claim 13, Jeong teaches an area of the at least one multiplexing function region is greater than or equal to an area of an orthographic projection of the function module on the screen (as can be seen in Fig. 6, the multiplexing function region 140 has an area equal to or slightly greater than an area of an orthographic projection of the function module 130 in on the display region as seen from the projected top view).
As to claim 18, Jeong teaches the at least one multiplexing function region is located at an edge (the multiplexing function region 140 is arranged on an edge),
Jeong does not teach the screen,
Hekstra teaches function region is located at an edge of the screen (the function region 32 is arranged on an edge of the screen 37, Fig. 9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display screen and display module of Hekstra to the display device of Jeong because to provide a display apparatus whereby the maximum time constant from the control line to the multiplexer can be reduced, so as to enhance the display quality and efficiency, [0008].
As to claim 19, Jeong teaches to implement a control method of a screen of an electronic device (controlling the display by receiving external input data and generate signals to control different components of the display device, [0065], lines 1-7 and [0066], lines 1-6): 

the electronic device further comprising: the screen comprising the at least one multiplexing function region (the screen having pixels PX has a multiplexing function region 142); and the at least one single function region (display 110 has a plurality of function regions wherein there is at least one single region controlled by one demultiplexer 142 having three columns of R, G, and B pixels, Fig. 1);
the electronic device further comprising: the screen comprising the at least one multiplexing function region (the screen having pixels PX has a multiplexing function region 142) and the at least one single function region (display 110 has a plurality of function regions wherein there is at least one single region controlled by one demultiplexer 142 having three columns of R, G, and B pixels, Fig. 1);
a function module (130), wherein a location of the function module corresponds to a location of the multiplexing function region (the data driver is located above the multiplexing function region 140).

Hekstra teaches the electronic device comprises a screen (the electronic device shown in Fig. 9 has a display screen 37 as a protection board, and a function module (32), disposed below the screen (the function module 32 is arranged below the display screen 37).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display screen and display module of Hekstra to the display device of Jeong because to provide a display apparatus whereby the maximum time constant from the control line to the multiplexer can be reduced, so as to enhance the display quality and efficiency, [0008].
Jeong and Hekstra do not teach a storage device,
Chu teaches a storage medium, wherein the storage medium stores at least one instruction (instructions shown in Figs. 1C and 1D among other instructions) loaded by a processor (computer) and executed to implement a control method of a screen of an electronic device ([0030], lines 1-5 and [0123], lines 1-6).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the storage medium of Chu to the display device of Jeong as modified by Hekstra because perform the configuration information setting, [0030], lines 4-5.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (U.S. Pub. No. 2014/0240379) in view of Hekstra (U.S. Pub. No. 2016/0049129), and further in view of Chu and Xing.
As to claim 14, Jeong, Hekstra, and Chu teach the limitations of claim 10,
Jeong, Hekstra, and Chu do not teach a sub-function,
Xing teaches the function module (1) comprises at least one sub-function module (sub-module 3, Fig. 4), and the at least one multiplexing function region (2) corresponds to the at least one sub-function module (there is one sub-module 3 for each multiplexing function region 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Hekstra and Chu because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].
As to claim 15, Jeong, Hekstra, and Chu teach the limitations of claim 10,
Jeong, Hekstra, and Chu do not teach a sub-function,
Xing teaches the at least one multiplexing function region (multiplexing function regions 2) and sub-function module (sub-function regions 3) have a plurality of multiplexing function regions (there are a plurality of function regions 2, Fig. 4) and sub-function modules (there are a plurality of function regions 3), and the multiplexing function regions are in one-to-one correspondence with the sub-function 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Hekstra and Chu because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].
As to claim 16, Jeong, Hekstra, and Chu teach the limitations of claim 10,
Jeong, Hekstra, and Chu do not teach a sub-function,
Xing teaches the function module (1) comprises at least two sub-function modules (Fig. 4, there are at least two sub-function modules 2), and the sub-function modules all correspond to the at least one multiplexing function region (the sub-function modules 2 correspond to two multiplexing function region 3, wherein the two are in a one-to-one arrangement).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Hekstra and Chu because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].
As to claim 17, Jeong, Hekstra, and Chu teach the limitations of claim 10,
Jeong, Hekstra, and Chu do not teach a sub-function,

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-functions of Xing to the display device of Jeong as modified by Hekstra and Chu because to reduce the number of data lines and reduce the area occupied by the de-mux driving architecture, [0004].

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
The newly added limitation of “controlling the at least one multiplexing function region to be in a display state as the same as the at least one single function region when the startup instruction of the function module is not received” is taught by the prior art reference of Jeong. The limitation of the screen comprising at least one multiplexing function region and at least one single function region does not indicate the at least one multiplexing function and at least one single function region are located on the screen as is argues by the Applicant on page 7. On page 7, the Applicant mentions that the multiplexing function region 102 is used as a signal transmission area of the function module 20 when the electronic device 100 receives a startup instructions. Wherein the 
Jeong teaches at least one multiplexing function, which are the individual multiplexers 142 that are connected to at least one single function region each having three columns of R, G, and B regions. 
The multiplexer is controlled by CLA, CLB, and CLC signals wherein the CLA signal is considered as the startup instruction and allows the first color pixel gets transmitted to the data lines. During the period Tw when the startup instruction signal CLA is not applied the multiplexing function region is still displaying an image, and therefore is in a display state as the same as the at least one single function region, because the control signal CLB is applied during the Tw period and a green color signal is applied to the single function region data lines. 
Examiner suggests that the Applicant should describe the location of the multiplexing function and single function region compared to the screen and also to describe the “startup instructions” in more details in order to overcome the prior art references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691